ORDER

PER CURIAM.
Elmer Van Dyke, M.D. appeals from a judgment entered in the Circuit Court of Pettis County denying his claim for breach of contract against LVS Building Corporation in which he alleged that LVS had refused to redeem his stock at the rate established in the Buy/Sell Agreement that had been executed by the shareholders of LVS in 1988. After a thorough review of the record, we conclude that the judgment was supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).